OPINION ON COURT’S MOTION ON PETITION FOR DISCRETIONARY REVIEW
DUNCAN, Judge.
The appellant was convicted by a jury of burglary and assessed a punishment at ten years in the Texas Department of Corrections and an $8,000.00 fine. His conviction was affirmed by the Seventh Court of Appeals in Gollihar v. State, 701 S.W.2d 85 (Tex.App.—Amarillo, 1986).
Review was granted on the Court’s own motion to determine whether the appellant received effective assistance of counsel on appeal.
The judgment of the Court of Appeals is vacated and the cause remanded to that court to be considered in light of Ward v. State, 740 S.W.2d 794 (Tex.Cr.App.—1987).